IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                                   February 12, 2003 Session

          STATE OF TENNESSEE v. THURMAN L. WHITSEY AND
                      CHARLIE MAE WHITSEY

                              Criminal Court for Davidson County
                                       No. 2000-B-1062



                      No. M2001-03127-CCA-R3-CD - Filed June 3, 2003


                                     AMENDED JUDGMENT


         Came the appellants, THURMAN L. WHITSEY and CHARLIE MAE WHITSEY, by
counsel, and the state, by the Attorney General, and this case was heard on the record on appeal from
the Criminal Court of Davidson County; and upon consideration thereof, this court is of the opinion
that our original judgment entered April 23, 2003, should be vacated; that there is reversible error
in the judgments of the trial court relating only to the weapons offense under Count 5; and the case
should be remanded for a resentencing determination relating to appellant, Charlie Mae Whitsey.

         It is, therefore, ordered and adjudged by this court that our original judgment dated April 23,
2003, be vacated, and appellant Thurman L. Whitsey’s conviction under Count 5 for unlawful
possession of a weapon and appellant Charlie Mae Whitsey’s conviction under Count 5 for
facilitation of unlawful possession of a weapon are reversed and dismissed. It is further ordered that
the case be remanded for a resentencing determination as to appellant, Charlie Mae Whitsey,
pursuant to our order granting the petition to rehear. The judgments of the trial court are otherwise
affirmed, and the case is remanded to the Criminal Court of Davidson County for a resentencing
determination as to Charlie Mae Whitsey, the execution of the remaining judgments of that court,
and for collection of costs accrued below.

      It appears that the appellants are indigent. Costs of appeal will be paid by the State of
Tennessee.




                                                       Joe G. Riley, Judge
                                                       Joseph M. Tipton, Judge
                                                       Thomas T. Woodall, Judge